Filed 11/13/13 In re N.N. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



In re N.N., a Person Coming Under the
Juvenile Court Law.

THE PEOPLE,
                                                                         E059095
         Plaintiff and Respondent,
                                                                         (Super.Ct.No. J233260)
v.
                                                                         OPINION
N.N.,

         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Brian D. Saunders,

Judge. Affirmed.

         James M. Crawford, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Over a period of three years, the minor had a total of six juvenile delinquency

petitions sustained against him. After initially being placed at home on probation, the



                                                             1
minor progressed to serving time in juvenile hall, and then was placed at Boys’ Republic,

from which he ran away. Despite being warned that further transgressions would lead to

a commitment to Gateway, the minor ran away from the Excell Center in Turlock, which

resulted in the sixth petition and a commitment to Gateway. In his notice of appeal, the

minor appeals from the disposition order placing him at Gateway. As discussed below

we affirm the judgment.

                                FACTS AND PROCEDURE

       First Petition – June 8, 2010

       The minor and his brother were riding their bicycles on the streets and sidewalks,

nearly colliding with cars and pedestrians alike. After one such pedestrian protested, the

minor told him “I’m going to fuck you up,” removed a knife from his pocket and started

to open the blade.

       A petition filed under Welfare and Institutions Code section 602, subdivision (a),

charged the minor with making criminal threats (Pen. Code, § 422) and alleged he

personally used a deadly weapon, a knife (Pen. Code, § 12022, subd. (b)(1)). The minor

admitted the criminal threats charge in exchange for the People dismissing the arming

enhancement. After disposition, the minor was released from juvenile hall and placed at

home on probation.

       Second Petition – May 24, 2011

       The minor was found pushing a shopping cart containing several large batteries

that had been stolen from a bus yard. The minor had a wrench in his pocket.




                                             2
       The People filed a subsequent petition charging the minor with receiving stolen

property (Pen. Code, § 496, subd. (a)). After the People moved to reduce the charge to a

misdemeanor, the minor admitted the allegation. At disposition, the minor was ordered

to serve 30 days in juvenile hall without credit for time served.

       Third Petition – December 2, 2011

       The minor and several other juveniles chased the victim and his friend while they

were walking near a park. The minor pushed the victim and took a phone from the

victim’s hand when he tried to call for help.

       The People filed a subsequent petition charging the minor with second degree

robbery (Pen. Code, § 211). The minor eventually admitted the charge. The minor was

ordered to serve 60 days in juvenile hall with credit for 13 days.

       Fourth Petition – October 23, 2012

       The minor got into a verbal argument with the victim at the victim’s home. The

minor made several comments, including “Crip set. I’ll be back.” The minor returned a

brief time later carrying a black and red bag. When the victim called 911, the minor took

a 9-milimeter gun from the bag and placed it in a storage cabinet in the carport.

Responding police found the gun, and the minor’s companion told police that the minor

had placed it there.

       The People filed a subsequent petition charging the minor with possessing a

firearm as a minor (Pen. Code, § 29610), trespass (Pen. Code, § 602, subd. (m)), and

making criminal threats (Pen. Code, § 422). Defendant admitted the firearm possession




                                                3
charge in return for the other counts being dismissed. The minor was placed at Boys’

Republic.

       Fifth Petition – December 27, 2012

       The minor never made it to Boys’ Republic. He “absconded” while being

transported there.

       The People filed a supplemental petition alleging the minor violated his probation.

The juvenile court dismissed the probation violation and petition after the minor agreed

to be re-placed. The court told the minor that his next disposition would be a

commitment to Gateway if he again violated the terms of his probation. The minor was

placed at EE Residential in San Jose. He was transferred to Excell Center in Turlock on

April 2, 2013 for “administrative reasons” because of “the progress of the minor and the

program.” Excell is a ranch style setting and is closer to the minor’s home and family.

       Sixth Petition – May 30, 2013

       The minor became agitated after trying to use the telephone without permission.

He picked up chairs in the kitchen and slammed them to the floor. He punched two holes

in the wall and told staff he was going to “fuck up all the staff.” He packed up his things

and left. The minor’s probation officer asked that he be re-placed because he needed a

“highly structured environment with constant supervision.”

       The People filed a supplemental petition alleging the minor violated his probation

by failing to “Obey the reasonable and proper orders of the staff” and failing to “Not

leave the premises or program-sanctioned activities without explicit authority . . . .” The

minor admitted the first violation in exchange for the People dismissing the second


                                             4
violation. At disposition, the minor asked to be placed in juvenile hall until he became 18

years old in February of 2014. However, the juvenile court ordered the minor committed

to the Department of Juvenile Justice’s Gateway facility. This appeal followed.

                                       DISCUSSION


       After the minor appealed, and upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal.3d 436 and Anders v. California (1967) 386 U.S. 738 setting forth a statement of

the case, a summary of the facts, and potential arguable issues, and requesting this court

to undertake a review of the entire record.

       We offered minor an opportunity to file a personal supplemental brief, but he has

not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we have

conducted an independent review of the record and find no arguable issues.

                                          DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
                                                               RAMIREZ
                                                                                       P. J.


We concur:

RICHLI
                          J.

CODRINGTON
                          J.




                                              5